Case: 5:19-cv-00111-DCR-MAS Doc #: 1 Filed: 03/20/19 Page: 1 of 5 - Page ID#: 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                           CENTRAL DIVISION AT LEXINGTON
                          CIVIL ACTION NO. ___________________

                                 ELECTRONICALLY FILED

WILLADEAN MOORE                                      )
                                                     )
                              PLAINTIFF              )
                                                     )
v.                                                   )
                                                     )
UNITED STATES OF AMERICA                             )
SERVE: United States Attorney                        )
        Eastern District of Kentucky                 )
        260 W. Vine Street, Suite 300                )
        Lexington, KY 40507                          )
                                                     )
            Attorney General of the United States    )
            U.S. Department of Justice               )
            950 Pennsylvania Avenue, NW              )
            Washington, DC 20530-0001                )
                                                     )
                              DEFENDANT              )

     ______________________________________________________________________

                                  COMPLAINT
     ______________________________________________________________________

       Comes the Plaintiff, Willadean Moore (“Plaintiff” or “Ms. Moore”), by and through

counsel, and for her Complaint against the Defendant, United States of America (the “United

States” or the “Defendant”), hereby states as follows:

                               PRELIMINARY STATEMENT

       1.      Ms. Moore brings her claims against the Defendant for money damages as

compensation for her personal injuries pursuant to the Federal Tort Claims Act (“FTCA”), 28

U.S.C. §§ 2671 et seq., and 28 U.S.C. §§ 1346(b)(1) and 2401. Her claims arise from the

negligence of the United States through its servants, agents, and/or employees (collectively
Case: 5:19-cv-00111-DCR-MAS Doc #: 1 Filed: 03/20/19 Page: 2 of 5 - Page ID#: 2



“agents”) associated with its affiliate and/or branch hospital, the U.S. Department of Veterans

Affairs, Lexington VA Medical Center – Cooper Division, 1101 Veterans Drive, Lexington,

Kentucky 40502 (“Lexington VA”).

        2.     At all relevant times, the Lexington VA and its agents were deemed to be employed

by, ostensible agents of, and/or acting on behalf of the United States Department of Veterans

Affairs (“U.S. VA”). Accordingly, the United States is vicariously liable for the negligent acts of

its deemed employees and ostensible agents, including without limitation the Lexington VA and

its agents.

        3.     Ms. Moore presented timely notice of her claims to the United States Department

of Veteran Affairs and has fully complied with the provisions of 28 U.S.C. §§ 2401(b) and 2675.

More than six months have passed since her claims were received by the U.S. VA, and the U.S.

VA has not made a final denial of Ms. Moore’s claims. Accordingly, this matter is ripe for suit.

                          PARTIES, JURISDICTION AND VENUE

        4.     The Plaintiff, Willadean Moore is, and was at all relevant times, a resident of

Fayette County, Kentucky.

        5.     The Defendant is the United States of America, which through its agency, the

United States Department of Veterans Affairs, is liable for Ms. Moore’s injuries which were

caused by the negligent or wrongful acts and/or omissions of one or more of its employees while

acting within the scope of their employment in the Eastern District of Kentucky. 28 U.S.C. §

1346(b)(1).

        6.     Jurisdiction is proper under 28 U.S.C. § 1346(b)(1).

        7.     Venue is proper under 28 U.S.C. § 1402(b).




                                                2
Case: 5:19-cv-00111-DCR-MAS Doc #: 1 Filed: 03/20/19 Page: 3 of 5 - Page ID#: 3




                                           GENERAL ALLEGATIONS

           8.        On or about August 28, 2017 Ms. Moore was lawfully on the premises of the

Lexington VA (the “premises”).

           9.        On or about August 28, 2017, the Lexington VA, by and through its agents,

maintained the premises in such a manner where a hallway was made unsafe and dangerous.

Specifically, a trip hazard, including but not limited to a wooden pallet, was intentionally and/or

negligently placed/left in the hallway, thereby creating an unreasonably dangerous condition.

           10.       On the aforesaid date, while Ms. Moore was lawfully on the premises and

exercising due care and caution for her own safety, she tripped on the pallet and fell, and suffered

severe and permanent injuries.

           11.       Ms. Moore, through counsel, submitted a Claim for Damage, Injury or Death (U.S.

Department of Justice Standard Form 95) with the United States Department of Veteran Affairs

Claims Office, on or about August 8, 2018. See Exhibit A.1

           12.       By letter dated October 19, 2018, the United States Department of Veterans Affairs

acknowledged receipt of Ms. Moore’s Claim as August 13, 2018. See Exhibit B.

                                            COUNT 1: NEGLIGENCE

           13.       Pursuant to Fed. R. Civ. P. 10(c), Ms. Moore hereby readopts and re-alleges all

allegations in the preceding paragraphs as if fully set forth herein.

           14.       At all relevant times, the Lexington VA and its agents had a duty to maintain the

premises, including its hallways, in a reasonably safe condition for persons lawfully on said

premises, including Ms. Moore.



1
    This Exhibit has been redacted to obfuscate the Plaintiff’s personal identifiers.

                                                              3
Case: 5:19-cv-00111-DCR-MAS Doc #: 1 Filed: 03/20/19 Page: 4 of 5 - Page ID#: 4



        15.     Disregarding its duty, the Lexington VA and its agents caused the hallway(s) to

become hazardous, and/or failed to properly maintain, clean, remove, and/or clear and/or properly

warn against hazards in the hallway(s), which caused the hallway(s) to become unreasonably

dangerous and/or unsafe for visitors, including Ms. Moore.

        16.     As a result of an unreasonably dangerous condition in the hallway(s) of the

Lexington VA, Ms. Moore tripped and fell, causing her injuries. Specifically, as a direct and

proximate result of the presence of an unreasonably dangerous condition in the hallway(s) of the

Lexington VA, Ms. Moore sustained injuries to various portions of her body including, but not

limited to, her left hand, right foot, right leg, her hips, and her back, and she also sustained internal

injuries.

        17.     The Lexington VA and its agents, having custody and control of the premises, acted

with less than reasonable care and was then and there responsible for its negligent acts and/or

omissions.

        18.     As a direct and proximate result of the Defendant’s negligence, Ms. Moore has

substantial permanent bodily injury, she has endured physical pain and suffering as a result of her

injuries, and is reasonably certain to experience physical pain and suffering in the future.

        19.     As a direct and proximate result of the Defendant’s negligence, Ms. Moore has and

continues to experience mental anguish as a result of her injuries, and is reasonably certain to

experience mental anguish in the future.

        20.     As a direct and proximate result of the Defendant’s negligence, Ms. Moore has

incurred reasonable and necessary medical expenses as a result of her injuries, and is reasonably

certain to incur medical expenses in the future.




                                                   4
Case: 5:19-cv-00111-DCR-MAS Doc #: 1 Filed: 03/20/19 Page: 5 of 5 - Page ID#: 5



         WHERFORE, the Plaintiff, Ms. Willadean Moore, hereby demands that judgment be

entered in her favor and against the Defendant, the United States of America, in an amount that is

adequate to compensate her for her damages sustained herein (not to exceed $403,374.84), her

costs herein expended, attorney’s fees, and for such other and further relief that this Court may

deem proper.



                                                    Respectfully submitted,

                                                    MCBRAYER PLLC
                                                    201 E. Main Street, Suite 900
                                                    Lexington, KY 40507
                                                    (859) 231-8780

                                                    /s/ David J. Guarnieri
                                                    DAVID J. GUARNIERI
                                                    JARON P. BLANDFORD
                                                    TREVOR M. NICHOLS
                                                    jblandford@mcbrayerfirm.com
                                                    dguarnieri@mcbrayerfirm.com
                                                    tnichols@mcbrayerfirm.com
                                                    Counsel for Plaintiff
4841-9013-2874, v. 1




                                                5
